










JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 15, 2019
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)




Award
Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 15, 2019 (“Grant Date”) awarding Restricted Stock Units (“RSUs”)
pursuant to the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan
(“Plan”). To the extent the terms of the Award Agreement (all references to
which will include these terms and conditions) conflict with the Plan, the Plan
will govern. The Award Agreement, the Plan and Prospectus supersede any other
agreement, whether written or oral, that may have been entered into by the Firm
and you relating to this award.
This award was granted on the Grant Date subject to the Award Agreement.  Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date.  If you decline the award, it will be cancelled as of the Grant
Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase” and together with its subsidiaries as the “Firm”.


Form and
Purpose of
Award
Each RSU represents a non-transferable right to receive one share of Common
Stock as of the applicable vesting date as set forth in your Award Agreement.
The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.


Dividend
Equivalents
If dividends are paid on Common Stock while RSUs under this award are
outstanding, you will be paid an amount equal to the dividend paid on one share
of Common Stock, multiplied by the number of RSUs outstanding under this award
as of the dividend record date.


Protection-
Based Vesting
This award is intended and expected to vest on the vesting date(s), provided
that you are continuously employed by the Firm through such vesting date, or you
meet the requirements for continued vesting described under the subsections
“--Job Elimination”, “--Full Career Eligibility”, “--Government Office” or
“--Disability”. However, vesting and the number of RSUs in which you vest are
subject to these terms and conditions (including, but not limited to, sections
captioned “Recapture Provisions”, “Remedies” and the following protection-based
vesting provision).
Up to a total of fifty percent of your award that would otherwise be
distributable to you during the vesting period (“At Risk RSUs”) may be cancelled
if the Chief Executive Officer of JPMorgan Chase (“CEO”) determines in his or
her sole discretion that cancellation of all or portion of the At Risk RSUs is
appropriate in light of any one or a combination of the following factors:
•
Your performance in relation to the priorities for your position, or the Firm’s
performance in relation to the priorities for which you share responsibility as
a member of the Operating Committee, have been unsatisfactory for a sustained
period of time. Among the factors the CEO may consider in assessing performance
are net income, total net revenue, return on equity, earnings per share and
capital ratios of the Firm, both on an absolute basis and, as appropriate,
relative to peer firms.
•
For any calendar year ending during the vesting period, JPMorgan Chase’s annual
pre-tax pre-provision income at the Firm level is negative.
•
Awards granted to participants in a Line of Business for which you exercise, or
during the vesting period exercised, direct or indirect responsibility, were in
whole or in part cancelled because the Line of Business did not meet its annual
Line of Business Financial Threshold.
•
The Firm does not meet the Firmwide Financial Threshold.
In the event that your employment terminates due to “Job Elimination”, ”Full
Career Eligibility”, Government Office” or “Disability” thereby entitling you to
continued vesting in your award (or potentially acceleration due to satisfaction
of the Government Office Requirements), the cancellation circumstances described
above will continue to apply to your At Risk RSUs pursuant to the subsection
captioned “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”.
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee and
ratified by the Board.


Vesting Period


The period from the Grant Date to the last vesting date is the “vesting period”
(see subsections captioned “--Amendment” pursuant to which the Firm may extend
the vesting period and “--No Ownership Rights/Other Limitations” pursuant to
which the Firm may place restrictions on delivered shares of Common Stock
following a vesting date).






--------------------------------------------------------------------------------



Bonus
Recoupment
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy (or successor policy) as in effect
from time to time as it applies both to the cash incentive compensation awarded
to you for performance year 2018 and to this award. You can access this policy
as currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).


Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)


Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
outstanding RSUs under this award and, to the extent set forth in “Remedies”
below, to recover from you up to an amount equal to the Fair Market Value
(determined as of the applicable vesting date) of the gross number of shares of
Common Stock previously distributed (including shares withheld for tax purposes)
under this award if the Firm in its sole discretion determines that:
•
you engaged in conduct detrimental to the Firm insofar as it causes material
financial or reputational harm to the Firm or its business activities, or
•
this award was based on materially inaccurate performance metrics, whether or
not you were responsible for the inaccuracy, or
•
this award was based on a material misrepresentation by you, or
•
you improperly or with gross negligence failed to identify, raise or assess, in
a timely manner and as reasonably expected, risks and/or concerns with respect
to risks material to the Firm or its business activities, or
•
your employment was terminated for Cause (see section captioned “Definitions”
below) or, in the case of a determination after the termination of your
employment, that your employment could have been terminated for Cause.
See section captioned “Remedies” for additional information.
JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).


Termination of Employment
Except as explicitly set forth below under the subsections captioned “--Job
Elimination”, “--Full Career Eligibility”, “--Government Office” or
“--Disability” below or under the section captioned “Death”, any RSUs
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.


Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting”, “Bonus Recoupment”, “Recapture
Provisions”, “Your Obligations” and “Remedies”), you will be eligible to
continue to vest (as you otherwise would vest if you were still employed by
JPMorgan Chase) with respect to your award in accordance with its terms and
conditions following the termination of your employment if one of the following
circumstances applies to you:


Ø Job
Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
the Firm terminated your employment because your job was eliminated, and 
•
after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and
•
you satisfied the Release/Certification Requirements set forth below.
Ø Full
Career
Eligibility
Full Career Eligibility:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
you voluntarily terminated your employment with the Firm, had completed at least
five years of continuous service with the Firm immediately preceding your
termination date, and 
•
the sum of your age and Recognized Service (as defined below) on your date of
termination equaled or exceeded 60 and
•
you provided at least 180 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•
continued vesting shall be appropriate, which determination shall be made prior
to your termination and will be based on your performance and conduct (before
and after providing notice), and  
•
for 36 months from the date of grant of this award you do not either perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and
•
you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 180-day period as a condition to
continued vesting or shorten the length of the 180-day period at the Firm’s sole
discretion, but to a date no earlier than the date you would otherwise meet the
age and service requirements.
Additional advance notice requirements may apply for employees subject to notice
period policies (see “Notice Period” below).






--------------------------------------------------------------------------------



Ø Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office Requirements”. See also definition of Government
Office in the section captioned “Definitions”.


Ø Disability
Disability:
In the event that
•
your employment with the Firm terminates because (i) you are unable to return to
work while you are receiving benefits under the JPMorgan Chase Long Term
Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan Chase
sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you are
not covered by a LTD Plan, you are unable to return to work due to a long-term
disability that would qualify for benefits under the applicable LTD Plan, as
determined by the Firm or a third-party designated by the Firm; provided that
you (x) request in writing continued vesting due to such disability within 30
days of the date your employment terminates, and (y) provide any requested
supporting documentation and (z) receive the Firm’s written consent to such
treatment, and
•
you satisfy the Release/Certification Requirements set forth below.


Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•
you must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify,
•
with respect to “Full Career Eligibility”, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 180 days advance written notification),
advise that you are seeking to be treated as an individual eligible for “Full
Career Eligibility”, and receive written consent to such continued vesting,
•
with respect to “Disability”, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting,
•
with respect to “Full Career Eligibility”, it is your responsibility to take the
appropriate steps to certify to the Firm prior to each vesting date while the
employment restrictions are outstanding, on the authorized form of the Firm,
that you have complied with the employment restrictions applicable to you (as
described herein) from your date of termination of employment through the
applicable vesting date, and 
•
in all cases, complied with all other terms of the Award Agreement. (See section
captioned “Your Obligations”.)


Death
If you die while you are eligible to vest in RSUs under this award, the RSUs
will immediately vest and will be distributed in shares of Common Stock (after
applicable tax withholding) to your designated beneficiary on file with the
Firm’s Stock Administration Department, or if no beneficiary has been designated
or survives you, then to your estate. Any shares will be distributed no later
than the end of the calendar year immediately following the calendar year which
contains your date of death; however, our administrative practice is to register
such shares in the name of your beneficiary or estate within 60 days of the
Firm’s receipt of any required documentation.


Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“--Non-Solicitation of Employees and Customers”, “--Confidential Information”,
“--Non-Disparagement”, ”--Cooperation”, “--Compliance with Award Agreement” and
“--Notice Period.”


Ø Non-Solicitation of Employees and Customers
During your employment by the Firm and for the longer of the (i) one year period
following the termination of your employment or, (ii) if your award is not
cancelled as of your termination date, the three year period from Grant Date,
you will not directly or indirectly, whether on your own behalf or on behalf of
any other party, without the prior written consent of the Director of Human
Resources: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.


These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.


Ø Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Nothing in this award precludes you from reporting to the Firm’s management or
directors, the government, a regulator, a self-regulatory agency, your attorneys
or a court, conduct you believe to be in violation of the law or concerns of any
known or suspected Code of Conduct violation. It is also not intended to prevent
you from responding truthfully to questions or requests from the government, a
regulator or in a court of law.






--------------------------------------------------------------------------------



Ø Non-Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.


 Ø Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.


 Ø Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.


Regardless of whether a Notice Period applies to you, you must comply with the
180-day advance notice period described under the subsection captioned “--Full
Career Eligibility” in the event you wish to terminate employment under that
same subsection.


Remedies
 
Ø Cancellation
In addition to the cancellation provisions described under the sections
captioned “Protection-Based Vesting”, “Bonus Recoupment”, “Recapture Provisions”
and “Termination of Employment”, your outstanding RSUs under this award may be
cancelled if the Firm in its sole discretion determines that:
•
you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•
you have failed to return the required forms specified under the section
captioned “Release/Certification” by the specified deadline, or
•
you have violated any of the provisions as set forth above in the section
captioned “Your Obligations”.


To the extent provided under the subsection captioned “--Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. JPMorgan Chase is not responsible for any
price fluctuations during any period of suspension and, if applicable, suspended
units will be reinstated consistent with Plan administration procedures. See
also “subsection captioned “--No Ownership Rights/Other Limitations”.


Ø Recovery
In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date) of the gross
number of shares of Common Stock previously distributed under this award as
follows:
•
Payment may be required with respect to any shares of Common Stock distributed
within the three year period prior to a notice-of-recovery under this section,
if the Firm in its sole discretion determines that:
◦
you committed a fraudulent act, or engaged in knowing and willful misconduct
related to your employment,
◦
you violated any of the provisions as set forth above in the section captioned
“Your Obligations”, or
◦
you violated the employment restrictions set forth in the subsection “--Full
Career Eligibility” following the termination of your employment.
•
In addition, payment may be required with respect to any shares distributed
within the one year period prior to notice-of-recovery under this section, if
the Firm in its sole discretion determines appropriate pursuant to the
provisions in the section captioned “Recapture Provisions”.
Notice-of-recovery under this subsection is a written (including electronic)
notice from the Firm to you either requiring payment under this subsection or
stating that JPMorgan Chase is evaluating requiring payment under this
subsection. Without limiting the foregoing, notice-of-recovery will be deemed
provided if the Firm makes a good faith attempt to provide written (including
electronic) notice at your last known address maintained in the Firm’s
employment records. For the avoidance of doubt, a notice-of-recovery that the
Firm is evaluating requiring payment under this subsection shall preserve
JPMorgan Chase’s rights to require payment as set forth above in all respects
and the Firm shall be under no obligation to complete its evaluation other than
as the Firm may determine in its sole discretion.






--------------------------------------------------------------------------------



 
For purposes of this subsection, shares distributed under this award include
shares withheld for tax purposes.  However, it is the Firm’s intention that you
only be required to pay the amounts under this subsection with respect to shares
that are or may be retained by you following a determination of tax liability
and that you will not be required to pay amounts with respect to shares
representing irrevocable tax withholdings or tax payments previously made
(whether by you or the Firm) that you will not be able to recover, recapture or
reclaim (including as a tax credit, refund or other benefit).  Accordingly,
JPMorgan Chase will not require you to pay any amount that the Firm or its
nominee in his or her sole discretion determines is represented by such
withholdings or tax payments.
Payment may be made in shares of Common Stock or in cash. You agree that any
repayment will be a lawful recovery under the terms and conditions of your Award
Agreement and is not to be construed in any manner as a penalty.
Nothing in the section in any way limits your obligations under “Bonus
Recoupment”.


Ø Right to an Injunction
You acknowledge that a violation or attempted violation of the obligations set
forth herein will cause immediate and irreparable damage to the Firm, and
therefore agree that the Firm shall be entitled as a matter of right to an
injunction, from any court of competent jurisdiction, restraining any violation
or further violation of such obligations; such right to an injunction, however,
shall be cumulative and in addition to whatever other remedies the Firm may have
under law or equity.


Administrative Provisions
Withholding Taxes: As a result of legal and/or tax obligations the Firm, in its
sole discretion, may (i) retain from each distribution the number of shares of
Common Stock required to satisfy applicable tax obligations or (ii) implement
any other desirable or necessary procedures, so that appropriate withholding and
other taxes are paid to the competent authorities with respect to the vested
shares, dividend equivalents and the award. This may include but is not limited
to (i) a market sale of a number of such shares on your behalf substantially
equal to the withholding or other taxes, (ii) to the extent required by law,
withhold from cash compensation, an amount equal to any withholding obligation
with respect to the award, shares that vest under this award, and/or dividend
equivalents, and (iii) retaining shares that vest under this award or dividend
equivalents until you pay any taxes associated with the award, vested shares
and/or the dividend equivalents directly to the competent authorities.


 
Right to Set Off: Although the Firm expects to settle this award in share(s) of
Common Stock as of the applicable vesting date, as set forth in your Award
Agreement, the Firm may, to the maximum extent permitted by applicable law
(including Section 409A of the Code to the extent it is applicable to you),
retain for itself funds or the Common Stock resulting from any vesting of this
award to satisfy any obligation or debt that you owe to the Firm.
Notwithstanding any account agreement with the Firm to the contrary, the Firm
will not recoup or recover any amount owed from any funds or unrestricted
securities held in your name and maintained at the Firm pursuant to such account
agreement to satisfy any obligation or debt or obligation owed by you under this
award without your consent. This restriction on the Firm does not apply to
accounts described and authorized in “No Ownership Rights/Other Limitations”
described below.


 
No Ownership Rights/Other Limitations: RSUs do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the RSUs have vested. Shares will be
issued in accordance with JPMorgan Chase’s procedures for issuing stock. By
accepting this award, you authorize the Firm, in its sole discretion, to
establish on your behalf a brokerage account in your name with the Firm or
book-entry account with our stock plan administrator and/or transfer agent and
deliver to that account any vested shares derived from the award. You also
acknowledge that should there be a determination that the cancellation
provisions of this award apply during the period when the vesting of any
outstanding RSUs has been suspended, then you agree that such RSUs may be
cancelled in whole or part. (See Sections captioned “Protection-Based Vesting”,
“Bonus Recoupment”, “Recapture Provisions”, “Termination of Employment” and
“Remedies”, as well as the subsection captioned “--Amendment” permitting
suspension of vesting.)


With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledging, assignment, hedging or encumbrance of such shares of Common Stock.
Such restrictions described in the last sentence shall not impact your right to
vote or receive dividends with respect to the Common Stock. By accepting this
award, you acknowledge that during such specified period should there be a
determination that the recovery provisions of this award apply, then you agree
that you may be required to pay the Firm up to an amount equal to the Fair
Market Value (determined as of the applicable vesting date) of the gross number
of shares subject to such restrictions (notwithstanding the limitation set forth
in the “Right to Set Off” subsection above). (See Sections captioned “Bonus
Recoupment” and “Remedies”.)






--------------------------------------------------------------------------------



 
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Award Agreement,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan with the exception of death)
and if any units/shares under this award represent deferred compensation as
defined in Section 409A and such shares are distributable (under the terms of
this award) within six months following, and as a result of your separation from
service, then those shares will be delivered to you during the first calendar
month after the expiration of six full months from date of your separation from
service. Further, if your award is not subject to a substantial risk of
forfeiture as defined by regulations issued under Section 409A of the Code, then
the remainder of each calendar year immediately following (i) each applicable
vesting date set forth in your Award Agreement shall be a payment date for
purposes of distributing the vested portion of the award and (ii) each date that
JPMorgan Chase specifies for payment of dividends declared on its Common Stock,
shall be the payment date(s) for purposes of distributing dividend equivalent
payments.


 
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
RSUs outstanding under this award for such corporate events.
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination contemplated hereunder by
the Committee, the Firm, the Director of Human Resources or their respective
delegates or nominees shall be binding on all parties.


Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.


 
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights/Other Limitations”, in
either case, to the extent permitted by Section 409A of the Code if it is
applicable to you.  This Award Agreement may not be amended except in writing
signed by the Director of Human Resources of JPMorgan Chase.
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.


 
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase RSUs, the Firm may accelerate the distribution of all or part
of your outstanding award effective on or before the required divestiture date;
provided that no accelerated distribution shall occur if the Firm determines
that such acceleration will violate Section 409A of the Code. Accelerated
distribution under this paragraph does not impact the dates as set forth in the
“Recovery” section above. The time period for recovery shall be determined by
the originally scheduled vesting date or distribution date prior to any
acceleration event.
If you have voluntarily terminated your employment and have satisfied the
requirements of the section captioned “Government Office Requirements”,
acceleration shall apply (to extent required) to the percentage of your
outstanding award that would continue to vest under that section. In the case of
a termination of employment where the award is outstanding as a result of the
subsections entitled “--Job Elimination” or “--Full Career Eligibility”, then
acceleration shall apply, to the extent required, to the full outstanding award.
Notwithstanding accelerated distribution pursuant to the foregoing, you will
remain subject to the applicable terms of your Award Agreement as if your award
had remained outstanding for the duration of the original vesting period and
shares had been distributed as scheduled as of each applicable vesting date,
including, but not limited to, repayment obligations set forth in the section
captioned “Remedies” and the employment restrictions in the sections captioned
“Protection-Based Vesting” and “Government Office Requirements” and the
subsection “--Full Career Eligibility”.






--------------------------------------------------------------------------------



 
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may process your personal data (including sensitive personal data) for
purposes, including but not limited to (i) determining your compensation, (ii)
payroll activities, including, but not limited to, tax withholding and
regulatory reporting, which tax and regulatory reporting and withholding may
include, but is not limited to, the United States, your work country (including
countries to which you travel on Firm business) and country of residence, (iii)
registration of shares and units, (iv) establishing a brokerage account on your
behalf, and (v) all other lawful purposes related to your employment and this
award and that the Firm may provide such data to third party vendors with whom
it has contracted to provide such services and/or other bodies, including
regulators, supervisory bodies, law enforcement and other government agencies.
You are acknowledging and agreeing that your personal data will be transferred
to, and processed in, countries and locations that do not have the same data
privacy laws and statutory protection for personal data as your work country,
country of residence, or country of nationality. If your personal data is
subject to data privacy laws or statutory protection for personal data and they
so provide for termination of the foregoing authorization, you may terminate the
authorization at any time except with respect to tax and regulatory
reporting and subject always to the Firm’s legal and regulatory obligations. In
the event you terminate this authorization, your award will be cancelled.


 
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflicts of law
principles.
Choice of Forum: By accepting this award under the Plan, you agree (and have
agreed) that to the extent not otherwise subject to arbitration under an
arbitration agreement between you and the Firm, any dispute arising directly or
indirectly in connection with this award or the Plan shall be submitted to
arbitration in accordance with the rules of the American Arbitration Association
if so elected by the Firm in its sole discretion. In the event such a dispute is
not subject to arbitration for any reason, you agree to accept the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York with respect to any judicial proceeding in connection with
this award or the Plan. You waive, to the fullest extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of such dispute and
further agree not to commence any action arising out of or relating to this
award or the Plan in any other forum.


 
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
Litigation: By accepting any award under the Plan, you agree (and have agreed)
that in any action or proceeding by the Firm (other than a derivative suit in
the right of the Firm) to enforce the terms and conditions of this Award
Agreement or any other Award Agreement where the Firm is the prevailing party,
the Firm shall be entitled to recover from you its reasonable attorney fees and
expenses incurred in such action or proceeding. In addition, you agree that you
are not entitled to, and agree not to seek, advancement of attorney fees and
indemnification under the Firm’s By-Laws in the event of such a suit by the
Firm.


 
Non-transferability: Neither this award or any other outstanding awards of RSUs,
nor your interests or rights in any such awards, shall be assigned, pledged,
transferred, hedged, hypothecated or subject to any lien. An award may be
transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.
Outstanding Awards: The Administrative provisions set forth above shall apply to
any award of RSUs outstanding as of the date hereof, and such awards are hereby
amended.


Definitions
"Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Chase Code of Conduct or other Firm policies or misconduct related
to your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.


 
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•
commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards, payment servicing or processing or merchant services,
•
insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•
financial, investment or economic advisory services, including but not limited
to, investment banking services (such as advising on mergers or dispositions,
underwriting, dealing in, or making a market in securities or other similar
activities), brokerage services, investment management services, asset
management services, and hedge funds,
•
issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•
advising on, or investing in, private equity or real estate, or
•
any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.


“Firmwide Financial Threshold” means a cumulative return on tangible common
equity for calendar years 2019, 2020 and 2021 of not less than 15%. Cumulative
return on tangible common equity means (i) the sum of the Firm’s reported net
income for all three calendar years, divided by (ii) reported year-end tangible
equity averaged over the three years.






--------------------------------------------------------------------------------



 
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below for the following Lines of Business based on the Firm’s management
reporting system:



 
 
Asset & Wealth Management
Annual negative pre-tax pre-provision income1
 
 
 
 
Card, Merchant Services and Auto
Annual negative pre-tax pre-loan loss reserve income2
 
 
 
 
Commercial Banking
Annual negative pre-tax pre-loan loss reserve income2
 
 
 
 
Corporate Investment Bank
Annual negative pre-tax pre-provision income1 for CIB overall and/or annual
negative allocated product revenues (excluding CVA and DVA) for:
 
 
 
 
 
 
Ÿ Macro products:
Ø Currency and Emerging Markets
Ø Rates
Ø Commodities
Ÿ Spread Products
Ø Credit
Ø SPG
Ø Public Finance
Ÿ Equities & Prime Services
Ÿ Custody and Fund Services
Ÿ Global Banking
 
 
 
 
Consumer Banking, CWM and Business Banking
Annual negative pre-tax pre-loan loss reserve income2


 
 
 
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-tax pre-provision income1 at the Firm level
 
 
 
 
Home Lending
Annual negative pre-tax pre-loan loss reserve income2
 
 
 
1Pre-tax pre-provision income means Revenue less Expenses
2Pre-tax pre-loan loss reserve income means Revenue less (Expenses plus Net
Charge-offs)
 

 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals. Not-for-Profit Organization shall
also mean entities outside the United States exempt from local and national tax
laws because they are organized and operated exclusively for religious,
charitable, scientific, testing for public safety, literary or educational
purposes, or to foster national or international amateur sports competition or
for the prevention of cruelty to children or animals.
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.








--------------------------------------------------------------------------------



Government Office Requirements
You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.
Full Career Eligibility:
“Government Office Requirements” does not apply to you if you satisfy the
subsection captioned “--Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.
Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office (see section captioned “Definitions”), during
which period you must perform in a cooperative and professional manner services
requested by the Firm and not provide services for any other employer. The Firm
may elect to shorten this notice period at the Firm’s sole discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office. (See section captioned “Definitions.”)

Portion of Your Awards Subject to Continued Vesting:
Subject to the conditions below, the percentage of your outstanding awards that
will continue to vest in accordance with this award’s original schedule will be
based on your years of continuous service completed with the Firm immediately
preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.

The portion of each award subject to continued vesting above is referred to as
the “CV Award” and the portion not subject to continued vesting will be
cancelled on the date your employment terminates.
Conditions for Continued Vesting of Awards:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates to receive in full your CV Award;
provided that if your non-elective Government Office is for a period less than
two years, you will be entitled to retain any portion of the CV Award with a
vesting date during your period of Government Service; or

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any CV Awards then outstanding
and any such awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the subsection captioned “Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”) will be subject for the remainder of the applicable vesting
period to the same terms and conditions of this Award Agreement, including
employment restrictions during the vesting period, as if you had resigned from
the Firm having met the requirements for Full Career Eligibility.
Failure to Satisfy Conditions:
If you do not satisfy the above “Conditions for Continued Vesting of Awards”,
any outstanding RSUs under each CV Award will be cancelled. You also will be
required to repay the Fair Market Value of the number of shares (before tax and
other withholdings) of Common Stock distributed to you that would have been
outstanding as RSUs on the date you failed to satisfy the “Condition for
Continued Vesting of Awards” but for their accelerated distribution (as
described in the subsection captioned “Accelerated Distribution for Ethics or
Conflict Reasons Resulting From Employment by a Government Entity”). Fair Market
Value for this purpose will be determined as the date that the shares were
distributed.



--------------------------------------------------------------------------------








JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 15, 2019
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)




Award
Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 15, 2019 (“Grant Date”) awarding Restricted Stock Units (“RSUs”)
pursuant to the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan
(“Plan”). To the extent the terms of the Award Agreement (all references to
which will include these terms and conditions) conflict with the Plan, the Plan
will govern. The Award Agreement, the Plan and Prospectus supersede any other
agreement, whether written or oral, that may have been entered into by the Firm
and you relating to this award.
This award was granted on the Grant Date subject to the Award Agreement.  Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date.  If you decline the award, it will be cancelled as of the Grant
Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase” and together with its subsidiaries as the “Firm”.


Form and
Purpose of
Award
Each RSU represents a non-transferable right to receive one share of Common
Stock as of the applicable vesting date as set forth in your Award Agreement.
The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.


Dividend
Equivalents
This award is not eligible for dividend equivalent payments.
Protection-
Based Vesting
This award is intended and expected to vest on the vesting date(s), provided
that you are continuously employed by the Firm through such vesting date, or you
meet the requirements for continued vesting described under the subsections
“--Job Elimination”, “--Full Career Eligibility”, “--Government Office” or
“--Disability”. However, vesting and the number of RSUs in which you vest are
subject to these terms and conditions (including, but not limited to, sections
captioned “Recapture Provisions”, “Remedies” and the following protection-based
vesting provision).
Up to a total of fifty percent of your award that would otherwise be
distributable to you during the vesting period (“At Risk RSUs”) may be cancelled
if the Chief Executive Officer of JPMorgan Chase (“CEO”) determines in his or
her sole discretion that cancellation of all or portion of the At Risk RSUs is
appropriate in light of any one or a combination of the following factors:
•
Your performance in relation to the priorities for your position, or the Firm’s
performance in relation to the priorities for which you share responsibility as
a member of the Operating Committee, have been unsatisfactory for a sustained
period of time. Among the factors the CEO may consider in assessing performance
are net income, total net revenue, return on equity, earnings per share and
capital ratios of the Firm, both on an absolute basis and, as appropriate,
relative to peer firms.
•
For any calendar year ending during the vesting period, JPMorgan Chase’s annual
pre-tax pre-provision income at the Firm level is negative.
•
Awards granted to participants in a Line of Business for which you exercise, or
during the vesting period exercised, direct or indirect responsibility, were in
whole or in part cancelled because the Line of Business did not meet its annual
Line of Business Financial Threshold.
•
The Firm does not meet the Firmwide Financial Threshold.
In the event that your employment terminates due to “Job Elimination”, ”Full
Career Eligibility”, Government Office” or “Disability” thereby entitling you to
continued vesting in your award (or potentially acceleration due to satisfaction
of the Government Office Requirements), the cancellation circumstances described
above will continue to apply to your At Risk RSUs pursuant to the subsection
captioned “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”.
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee and
ratified by the Board.


Vesting Period


The period from the Grant Date to the last vesting date is the “vesting period”
(see subsections captioned “--Amendment” pursuant to which the Firm may extend
the vesting period and “--No Ownership Rights/Other Limitations” pursuant to
which the Firm may place restrictions on delivered shares of Common Stock
following a vesting date).






--------------------------------------------------------------------------------



Holding Requirement
As of each vesting date, you shall be entitled to a distribution equal to the
Fair Market Value of the number of RSUs vesting on such date, less the number
being withheld to satisfy tax withholding obligations. You agree that the
distribution made to you will be held in an account in your name with
restrictions preventing you from transferring, assigning, hedging, selling,
pledging or otherwise encumbering such distribution for a twelve month period
commencing with the vesting date. Such restrictions shall lapse in event of your
death.


Bonus
Recoupment
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy (or successor policy) as in effect
from time to time as it applies both to the cash incentive compensation awarded
to you for performance year 2018 and to this award. You can access this policy
as currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).


EMEA Malus and Clawback Policy - Identified Staff


In consideration of grant of this award, and without prejudice to any other
provision of this Award Agreement, you agree that you are subject to the
JPMorgan Chase EMEA Malus and Clawback Policy - Identified Staff (and any
applicable supplement(s) to that policy) or successor policy as in effect from
time to time as it applies both to the cash incentive compensation awarded to
you for performance year 2018 and to this award. You can access this policy as
currently in effect in My Rewards through the following link:
https://myrewards.jpmorganchase.com
See section captioned “Administrative Provisions” for additional information.


Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)


Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
outstanding RSUs under this award and, to the extent set forth in “Remedies”
below, to recover from you up to an amount equal to the Fair Market Value
(determined as of the applicable vesting date) of the gross number of shares of
Common Stock previously distributed (including shares withheld for tax purposes)
under this award if the Firm in its sole discretion determines that:
•
you engaged in conduct detrimental to the Firm insofar as it causes material
financial or reputational harm to the Firm or its business activities, or
•
this award was based on materially inaccurate performance metrics, whether or
not you were responsible for the inaccuracy, or
•
this award was based on a material misrepresentation by you, or
•
you improperly or with gross negligence failed to identify, raise or assess, in
a timely manner and as reasonably expected, risks and/or concerns with respect
to risks material to the Firm or its business activities, or
•
your employment was terminated for Cause (see section captioned “Definitions”
below) or, in the case of a determination after the termination of your
employment, that your employment could have been terminated for Cause.
See section captioned “Remedies” for additional information.
JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).


Termination of Employment
Except as explicitly set forth below under the subsections captioned “--Job
Elimination”, “--Full Career Eligibility”, “--Government Office” or
“--Disability” below or under the section captioned “Death”, any RSUs
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.


Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting”, “Bonus Recoupment”, “EMEA Malus and
Clawback Policy - Identified Staff”, “Recapture Provisions”,  “Your Obligations”
and “Remedies”), you will be eligible to continue to vest (as you otherwise
would vest if you were still employed by JPMorgan Chase) with respect to your
award in accordance with its terms and conditions following the termination of
your employment if one of the following circumstances applies to you:


Ø Job
Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
the Firm terminated your employment because your job was eliminated, and 
•
after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and
•
you satisfied the Release/Certification Requirements set forth below.






--------------------------------------------------------------------------------



Ø Full
Career
Eligibility
Full Career Eligibility:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
you voluntarily terminated your employment with the Firm, had completed at least
five years of continuous service with the Firm immediately preceding your
termination date, and 
•
your Recognized Service (as defined below) on your date of termination equaled
or exceeded15 years, or your combined Recognized Service with the Firm and
external professional experience (as attested by you to the Firm) equaled or
exceeded 30 years, and
•
you provided at least 180 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•
continued vesting shall be appropriate, which determination shall be made prior
to your termination and will be based on your performance and conduct (before
and after providing notice), and  
•
for 36 months from the date of grant of this award you do not either perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and
•
you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 180-day period as a condition to
continued vesting or shorten the length of the 180-day period at the Firm’s sole
discretion, but to a date no earlier than the date you would otherwise meet the
service requirement.
Additional advance notice requirements may apply for employees subject to notice
period policies (see “Notice Period” below).


ØGovernment Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office Requirements”. See also definition of Government
Office in the section captioned “Definitions”.


Ø Disability
Disability:
In the event that
•
your employment with the Firm terminates because (i) you are unable to return to
work while you are receiving benefits under the JPMorgan Chase Long Term
Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan Chase
sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you are
not covered by a LTD Plan, you are unable to return to work due to a long-term
disability that would qualify for benefits under the applicable LTD Plan, as
determined by the Firm or a third-party designated by the Firm; provided that
you (x) request in writing continued vesting due to such disability within 30
days of the date your employment terminates, and (y) provide any requested
supporting documentation and (z) receive the Firm’s written consent to such
treatment, and
•
you satisfy the Release/Certification Requirements set forth below.


Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•
you must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify,
•
with respect to “Full Career Eligibility”, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 180 days advance written notification),
advise that you are seeking to be treated as an individual eligible for “Full
Career Eligibility”, and receive written consent to such continued vesting,
•
with respect to “Disability”, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting,
•
with respect to “Full Career Eligibility”, it is your responsibility to take the
appropriate steps to certify to the Firm prior to each vesting date while the
employment restrictions are outstanding, on the authorized form of the Firm,
that you have complied with the employment restrictions applicable to you (as
described herein) from your date of termination of employment through the
applicable vesting date, and 
•
in all cases, complied with all other terms of the Award Agreement. (See section
captioned “Your Obligations”.)


Death
If you die while you are eligible to vest in RSUs under this award, the RSUs
will immediately vest and will be distributed in shares of Common Stock (after
applicable tax withholding) to your designated beneficiary on file with the
Firm’s Stock Administration Department, or if no beneficiary has been designated
or survives you, then to your estate. Any shares will be distributed no later
than the end of the calendar year immediately following the calendar year which
contains your date of death; however, our administrative practice is to register
such shares in the name of your beneficiary or estate within 60 days of the
Firm’s receipt of any required documentation.


Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“--Non-Solicitation of Employees and Customers”, “--Confidential Information”,
“--Non-Disparagement”, ”--Cooperation”, “--Compliance with Award Agreement” and
“--Notice Period.”






--------------------------------------------------------------------------------



Ø  Non-Solicitation of Employees and Customers
During your employment by the Firm and for the longer of the (i) one year period
following the termination of your employment or, (ii) if your award is not
cancelled as of your termination date, the three year period from Grant Date,
you will not directly or indirectly, whether on your own behalf or on behalf of
any other party, without the prior written consent of the Director of Human
Resources: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.


ØConfidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Nothing in this award precludes you from reporting to the Firm’s management or
directors, the government, a regulator, a self-regulatory agency, your attorneys
or a court, conduct you believe to be in violation of the law or concerns of any
known or suspected Code of Conduct violation. It is also not intended to prevent
you from responding truthfully to questions or requests from the government, a
regulator or in a court of law.


Ø Non-Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.


Ø Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.


 Ø Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.


  Ø Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.


Regardless of whether a Notice Period applies to you, you must comply with the
180-day advance notice period described under the subsection captioned “--Full
Career Eligibility” in the event you wish to terminate employment under that
same subsection.


 
 




--------------------------------------------------------------------------------



Remedies


 
 Ø Cancellation
In addition to the cancellation provisions described under the sections
captioned “Protection-Based Vesting”, “Bonus Recoupment”, “EMEA Malus and
Clawback Policy - Identified Staff”, “Recapture Provisions” and “Termination of
Employment”, your outstanding RSUs under this award may be cancelled if the Firm
in its sole discretion determines that:
•
you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•
you have failed to return the required forms specified under the section
captioned “Release/Certification” by the specified deadline, or
•
you have violated any of the provisions as set forth above in the section
captioned “Your Obligations”.


To the extent provided under the subsection captioned “--Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. JPMorgan Chase is not responsible for any
price fluctuations during any period of suspension and, if applicable, suspended
units will be reinstated consistent with Plan administration procedures. See
also “subsection captioned “--No Ownership Rights/Other Limitations”.


Ø Recovery
In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date) of the gross
number of shares of Common Stock previously distributed under this award as
follows:
•
Payment may be required with respect to any shares of Common Stock distributed
within the three year period prior to a notice-of-recovery under this section,
if the Firm in its sole discretion determines that:
◦
you committed a fraudulent act, or engaged in knowing and willful misconduct
related to your employment,
◦
you violated any of the provisions as set forth above in the section captioned
“Your Obligations”, or
◦
you violated the employment restrictions set forth in the subsection “--Full
Career Eligibility” following the termination of your employment.
•
In addition, payment may be required with respect to any shares distributed
within the one year period prior to notice-of-recovery under this section, if
the Firm in its sole discretion determines appropriate pursuant to the
provisions in the section captioned “Recapture Provisions”.
Notice-of-recovery under this subsection is a written (including electronic)
notice from the Firm to you either requiring payment under this subsection or
stating that JPMorgan Chase is evaluating requiring payment under this
subsection. Without limiting the foregoing, notice-of-recovery will be deemed
provided if the Firm makes a good faith attempt to provide written (including
electronic) notice at your last known address maintained in the Firm’s
employment records. For the avoidance of doubt, a notice-of-recovery that the
Firm is evaluating requiring payment under this subsection shall preserve
JPMorgan Chase’s rights to require payment as set forth above in all respects
and the Firm shall be under no obligation to complete its evaluation other than
as the Firm may determine in its sole discretion.


 
For purposes of this subsection, shares distributed under this award include
shares withheld for tax purposes.  However, it is the Firm’s intention that you
only be required to pay the amounts under this subsection with respect to shares
that are or may be retained by you following a determination of tax liability
and that you will not be required to pay amounts with respect to shares
representing irrevocable tax withholdings or tax payments previously made
(whether by you or the Firm) that you will not be able to recover, recapture or
reclaim (including as a tax credit, refund or other benefit).  Accordingly,
JPMorgan Chase will not require you to pay any amount that the Firm or its
nominee in his or her sole discretion determines is represented by such
withholdings or tax payments.
Payment may be made in shares of Common Stock or in cash. You agree that any
repayment will be a lawful recovery under the terms and conditions of your Award
Agreement and is not to be construed in any manner as a penalty.
Nothing in the section in any way limits your obligations under “Bonus
Recoupment” and “EMEA Malus and Clawback Policy - Identified Staff”.


Ø Right to an Injunction
You acknowledge that a violation or attempted violation of the obligations set
forth herein will cause immediate and irreparable damage to the Firm, and
therefore agree that the Firm shall be entitled as a matter of right to an
injunction, from any court of competent jurisdiction, restraining any violation
or further violation of such obligations; such right to an injunction, however,
shall be cumulative and in addition to whatever other remedies the Firm may have
under law or equity.






--------------------------------------------------------------------------------



Administrative Provisions
EMEA Malus and Clawback Policy: The provisions of the JPMorgan Chase EMEA Malus
and Clawback Policy - Identified Staff set out the terms and conditions applying
to the grant of this award which ensure that the Firm is able to meet its
regulatory obligations to operate malus (reduce) and/or clawback (recover) to
awards in certain circumstances. These include, but are not limited to, where
(i) there is a material downturn in the Firm’s financial performance or (ii)
where the Firm is required to hold more capital. The circumstances in which the
events at (i) and (ii) would occur are analogous to some of the circumstances
considered under the existing Firmwide terms and conditions, in particular the
Bonus Recoupment Policy and the Protection Based Vesting provisions.
Withholding Taxes: As a result of legal and/or tax obligations the Firm, in its
sole discretion, may (i) retain from each distribution the number of shares of
Common Stock required to satisfy applicable tax obligations or (ii) implement
any other desirable or necessary procedures, so that appropriate withholding and
other taxes are paid to the competent authorities with respect to the vested
shares and the award. This may include but is not limited to (i) a market sale
of a number of such shares on your behalf substantially equal to the withholding
or other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to the
award and shares that vest under this award, and (iii) retaining shares that
vest under this award until you pay any taxes associated with the award and/or
vested shares directly to the competent authorities.


 
Right to Set Off: Although the Firm expects to settle this award in share(s) of
Common Stock as of the applicable vesting date, as set forth in your Award
Agreement, the Firm may, to the maximum extent permitted by applicable law
(including Section 409A of the Code to the extent it is applicable to you),
retain for itself funds or the Common Stock resulting from any vesting of this
award to satisfy any obligation or debt that you owe to the Firm.
Notwithstanding any account agreement with the Firm to the contrary, the Firm
will not recoup or recover any amount owed from any funds or unrestricted
securities held in your name and maintained at the Firm pursuant to such account
agreement to satisfy any obligation or debt or obligation owed by you under this
award without your consent. This restriction on the Firm does not apply to
accounts described and authorized in “No Ownership Rights/Other Limitations”
described below.


 
No Ownership Rights/Other Limitations: RSUs do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the RSUs have vested. Shares will be
issued in accordance with JPMorgan Chase’s procedures for issuing stock. By
accepting this award, you authorize the Firm, in its sole discretion, to
establish on your behalf a brokerage account in your name with the Firm or
book-entry account with our stock plan administrator and/or transfer agent and
deliver to that account any vested shares derived from the award. You also
acknowledge that should there be a determination that the cancellation
provisions of this award apply during the period when the vesting of any
outstanding RSUs has been suspended, then you agree that such RSUs may be
cancelled in whole or part. (See Sections captioned “Protection-Based Vesting”,
“Bonus Recoupment”, “EMEA Malus & Clawback Policy”, “Recapture Provisions”,
“Termination of Employment” and “Remedies”, as well as the subsection captioned
“--Amendment” permitting suspension of vesting.)
With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledging, assignment, hedging or encumbrance of such shares of Common Stock.
Such restrictions described in the last sentence shall not impact your right to
vote or receive dividends with respect to the Common Stock. By accepting this
award, you acknowledge that during such specified period should there be a
determination that the recovery provisions of this award apply, then you agree
that you may be required to pay the Firm up to an amount equal to the Fair
Market Value (determined as of the applicable vesting date) of the gross number
of shares subject to such restrictions (notwithstanding the limitation set forth
in the “Right to Set Off” subsection above). (See Sections captioned “Bonus
Recoupment” and “Remedies”.)


 
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares hereunder are intended to
comply with Section 409A of the Code, and the Award Agreement, including these
terms and conditions, shall be interpreted in a manner consistent with such
intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan with the exception of death)
and if any units/shares under this award represent deferred compensation as
defined in Section 409A and such shares are distributable (under the terms of
this award) within six months following, and as a result of your separation from
service, then those shares will be delivered to you during the first calendar
month after the expiration of six full months from date of your separation from
service. Further, if your award is not subject to a substantial risk of
forfeiture as defined by regulations issued under Section 409A of the Code, then
the remainder of each calendar year immediately following each applicable
vesting date set forth in your Award Agreement shall be a payment date for
purposes of distributing the vested portion of the award.






--------------------------------------------------------------------------------



 
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
RSUs outstanding under this award for such corporate events.
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination contemplated hereunder by
the Committee, the Firm, the Director of Human Resources or their respective
delegates or nominees shall be binding on all parties.
Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.


 
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights/Other Limitations”, in
either case, to the extent permitted by Section 409A of the Code if it is
applicable to you.  This Award Agreement may not be amended except in writing
signed by the Director of Human Resources of JPMorgan Chase.
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.


 
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase RSUs, the Firm may accelerate the distribution of all or part
of your outstanding award effective on or before the required divestiture date;
provided that no accelerated distribution shall occur if the Firm determines
that such acceleration will violate Section 409A of the Code. Accelerated
distribution under this paragraph does not impact the dates as set forth in the
“Recovery” section above. The time period for recovery shall be determined by
the originally scheduled vesting date or distribution date prior to any
acceleration event.
If you have voluntarily terminated your employment and have satisfied the
requirements of the section captioned “Government Office Requirements”,
acceleration shall apply (to extent required) to the percentage of your
outstanding award that would continue to vest under that section. In the case of
a termination of employment where the award is outstanding as a result of the
subsections entitled “--Job Elimination” or “--Full Career Eligibility”, then
acceleration shall apply, to the extent required, to the full outstanding award.
Notwithstanding accelerated distribution pursuant to the foregoing, you will
remain subject to the applicable terms of your Award Agreement as if your award
had remained outstanding for the duration of the original vesting period and
shares had been distributed as scheduled as of each applicable vesting date,
including, but not limited to, repayment obligations set forth in the section
captioned “Remedies” and the employment restrictions in the sections captioned
“Protection-Based Vesting” and “Government Office Requirements” and the
subsection “--Full Career Eligibility”.


 
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may process your personal data (including sensitive personal data) for
purposes, including but not limited to (i) determining your compensation, (ii)
payroll activities, including, but not limited to, tax withholding and
regulatory reporting, which tax and regulatory reporting and withholding may
include, but is not limited to, the United States, your work country (including
countries to which you travel on Firm business) and country of residence, (iii)
registration of shares and units, (iv) establishing a brokerage account on your
behalf, and (v) all other lawful purposes related to your employment and this
award and that the Firm may provide such data to third party vendors with whom
it has contracted to provide such services and/or other bodies, including
regulators, supervisory bodies, law enforcement and other government agencies.
You are acknowledging and agreeing that your personal data will be transferred
to, and processed in, countries and locations that do not have the same data
privacy laws and statutory protection for personal data as your work country,
country of residence, or country of nationality. If your personal data is
subject to data privacy laws or statutory protection for personal data and they
so provide for termination of the foregoing authorization, you may terminate the
authorization at any time except with respect to tax and regulatory reporting
and subject always to the Firm’s legal and regulatory obligations. In the event
you terminate this authorization, your award will be cancelled.






--------------------------------------------------------------------------------



 
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflicts of law
principles.
Choice of Forum: By accepting this award under the Plan, you agree (and have
agreed) that to the extent not otherwise subject to arbitration under an
arbitration agreement between you and the Firm, any dispute arising directly or
indirectly in connection with this award or the Plan shall be submitted to
arbitration in accordance with the rules of the American Arbitration Association
if so elected by the Firm in its sole discretion. In the event such a dispute is
not subject to arbitration for any reason, you agree to accept the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York with respect to any judicial proceeding in connection with
this award or the Plan. You waive, to the fullest extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of such dispute and
further agree not to commence any action arising out of or relating to this
award or the Plan in any other forum.


 
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
Litigation: By accepting any award under the Plan, you agree (and have agreed)
that in any action or proceeding by the Firm (other than a derivative suit in
the right of the Firm) to enforce the terms and conditions of this Award
Agreement or any other Award Agreement where the Firm is the prevailing party,
the Firm shall be entitled to recover from you its reasonable attorney fees and
expenses incurred in such action or proceeding. In addition, you agree that you
are not entitled to, and agree not to seek, advancement of attorney fees and
indemnification under the Firm’s By-Laws in the event of such a suit by the
Firm.


 
Non-transferability: Neither this award or any other outstanding awards of RSUs,
nor your interests or rights in any such awards, shall be assigned, pledged,
transferred, hedged, hypothecated or subject to any lien. An award may be
transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.
Outstanding Awards: The Administrative provisions set forth above shall apply to
any award of RSUs outstanding as of the date hereof, and such awards are hereby
amended.


Definitions
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Chase Code of Conduct or other Firm policies or misconduct related
to your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.


 
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•
commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards, payment servicing or processing or merchant services,
•
insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•
financial, investment or economic advisory services, including but not limited
to, investment banking services (such as advising on mergers or dispositions,
underwriting, dealing in, or making a market in securities or other similar
activities), brokerage services, investment management services, asset
management services, and hedge funds,
•
issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•
advising on, or investing in, private equity or real estate, or
•
any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.


“Firmwide Financial Threshold” means a cumulative return on tangible common
equity for calendar years 2019, 2020 and 2021 of not less than 15%. Cumulative
return on tangible common equity means (i) the sum of the Firm’s reported net
income for all three calendar years, divided by (ii) reported year-end tangible
equity averaged over the three years.


 
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below for the following Lines of Business based on the Firm’s management
reporting system:






--------------------------------------------------------------------------------



 
 
Asset & Wealth Management
Annual negative pre-tax pre-provision income1
 
 
 
 
Card, Merchant Services and Auto
Annual negative pre-tax pre-loan loss reserve income2
 
 
 
 
Commercial Banking
Annual negative pre-tax pre-loan loss reserve income2
 
 
 
 
Corporate Investment Bank
Annual negative pre-tax pre-provision income1 for CIB overall and/or annual
negative allocated product revenues (excluding CVA and DVA) for:
 
 
 
 
 
 
Ÿ Macro products:
Ø Currency and Emerging Markets
Ø Rates
Ø Commodities
Ÿ Spread Products
Ø Credit
Ø SPG
Ø Public Finance
Ÿ Equities & Prime Services
Ÿ Custody and Fund Service
Ÿ Global Banking
 
 
 
 
Consumer Banking, CWM and Business Banking
Annual negative pre-tax pre-loan loss reserve income2
 
 
 
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-tax pre-provision income1at the Firm level
 
 
 
 
Home Lending
Annual negative pre-tax pre-loan loss reserve income2
 
 
 
1Pre-tax pre-provision income means Revenue less Expenses
2Pre-tax pre-loan loss reserve income means Revenue less (Expenses plus Net
Charge-offs)
 

 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals. Not-for-Profit Organization shall
also mean entities outside the United States exempt from local and national tax
laws because they are organized and operated exclusively for religious,
charitable, scientific, testing for public safety, literary or educational
purposes, or to foster national or international amateur sports competition or
for the prevention of cruelty to children or animals.
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



Government Office Requirements


You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.


Full Career Eligibility:
“Government Office Requirements” does not apply to you if you satisfy the
subsection captioned “--Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.


Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office (see section captioned “Definitions”), during
which period you must perform in a cooperative and professional manner services
requested by the Firm and not provide services for any other employer. The Firm
may elect to shorten this notice period at the Firm’s sole discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office. (See section captioned “Definitions”.)



Portion of Your Awards Subject to Continued Vesting:
Subject to the conditions below, the percentage of your outstanding awards that
will continue to vest in accordance with this award’s original schedule will be
based on your years of continuous service completed with the Firm immediately
preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or




--------------------------------------------------------------------------------



•
100% if you have 5 or more years of continuous service.



The portion of each award subject to continued vesting above is referred to as
the “CV Award” and the portion not subject to continued vesting will be
cancelled on the date your employment terminates.


Conditions for Continued Vesting of Awards:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates to receive in full your CV Award;
provided that if your non-elective Government Office is for a period less than
two years, you will be entitled to retain any portion of the CV Award with a
vesting date during your period of Government Service; or

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)



Satisfaction of Conditions:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any CV Awards then outstanding
and any such awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the subsection captioned “Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”) will be subject for the remainder of the applicable vesting
period to the same terms and conditions of this Award Agreement, including
employment restrictions during the vesting period, as if you had resigned from
the Firm having met the requirements for Full Career Eligibility.


Failure to Satisfy Conditions:
If you do not satisfy the above “Conditions for Continued Vesting of Awards”,
any outstanding RSUs under each CV Award will be cancelled. You also will be
required to repay the Fair Market Value of the number of shares (before tax and
other withholdings) of Common Stock distributed to you that would have been
outstanding as RSUs on the date you failed to satisfy the “Condition for
Continued Vesting of Awards” but for their accelerated distribution (as
described in the subsection captioned “Accelerated Distribution for Ethics or
Conflict Reasons Resulting From Employment by a Government Entity”). Fair Market
Value for this purpose will be determined as the date that the shares were
distributed.





